Non-Responsive
The amendment filed on 1/20/2021 amends all claims away from the elected invention and species and presents only claims drawn to a non-elected species and is therefore non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected species and invention because the elected invention and species does not have a second dry gas injected into the inlet to the cold booster, wherein the cold booster is coupled to the second turbine (see original figure 1 - there is no dry gas entered at the inlet of C2).  The elected species does not have an injection into an inlet of the second compressor C2 as recited and therefore the claims do not appear directed at the elected species.  The only injection of dry gas that can be identified is, “an injection of dry gas” at the inlet of the compressor “C1” which allows “ease of replacement of turbine T1 cartridge, without having to de-ice the exchange line E” (see original disclosure) (Specification page 5).  However, the disclosed compressor C1 is not a compressor coupled to the second turbine (T2) and therefore, this does not describe the elected species.   
Since the above-mentioned amendment appears to be a bona fide attempt to reply, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571)272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        



JFPIII
April 19, 2021